DETAILED ACTION
	For this action, Claims 1-8 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 19 May 2021 have been fully considered but they are not persuasive. Applicant has amended independent Claims 1, upon which Claims 2-8 are dependent, in a manner that further clarifies and narrows the scope of the invention—in particular by adding further limitations that provide further structural detail to the claimed pan.  Applicant further argues that the combined references cited in the grounds of rejection under 35 U.S.C. 103 do not disclose the amended features of claim 1; however, upon further consideration, the examiner respectfully disagrees.  Padilla (US 4801375, the primary reference used in the grounds of rejection under 35 U.S.C. 103) further discloses a product water storage tank of a reverse osmosis system in permeate holding tank 28 (Figure 1; Col. 8, Lines 20-24), along with a pan in basin/sump 51 that both holds the permeate holding tank 28 and comprises at least one raised region (Figure 1; Col. 2, Line 63-Col. 3, Line 41; Col. 15, Lines 10-66; basin/sump 51 is designed to be below and hold all components of the dialysis machine, including holding tank 28).  For these reasons, the grounds of rejection are maintained in view of the amendments and the arguments.  The grounds of rejection under 35 U.S.C. 103 have been updated to reflect the amended claim language.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1, upon which Claims 2-8 are dependent, has been amended to recite “…over the at least one raised region of the pan holding the non-electrical, water sensing shut-off valve”; however, the limitation “the at least one raised region of the pan holding the non-electrical, water sensing shut-off valve” lacks established antecedent basis.  While “at least one raised region of the pan” has been established, the requirement that the raised region of the pan holds the valve has not been given antecedent basis.  For this reason, the claim is considered indefinite.  Applicant is urged to address this issue in the response to this office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Padilla, US 4801375, in view of Wolbers, US Pat Pub. 2009/0173676.
Regarding instant Claim 1, Padilla discloses a reverse osmosis filter apparatus (Abstract; reverse osmosis filtration of local water) comprising:  a reverse osmosis filter system (Figure 1; Col. 7, Line 64-Col. 8, Line 19; reverse osmosis module 23); a pan connected to the reverse osmosis filter system, the pan holding a product water storage tank of the reverse osmosis filter system and located at the bottom of the reverse osmosis filter system to collect water that leaks from the reverse osmosis filter system, wherein the pan comprises at least one raised region (Figure 1; Col. 2, Line 63-Col. 3, Line 41; Col. 6, Lines 53-64; Col. 7, Line 64-Col. 8, Line 19; Col. 8, Lines 20-24; Col. 15, Lines 10-66; product water storage tank in permeate holding tank 28; sump 51 is connected to reverse osmosis module 23 by being below it and all components of the singular vending machine 9; collects leaks from components including reverse osmosis module 23; raised region of sump 51 in incline as sump approaches its perimeter seen in Figure 1; basin/sump 51 is designed to be below and hold all components of the 
While Padilla is silent on a non-electrical water sensing shut-off valve, the reference does disclose means that operate in the case of power failure (Col. 15, Lines 6-9).  
Wolbers discloses a small scale reverse osmosis system comprising a double valve permeate pump in the same field of endeavor as Padilla, as it solves the mutual problem of providing reverse osmosis filtration and mechanisms to control said reverse osmosis filtration (Abstract).  Wolbers further discloses a non-electrical shut-off valve that reduces the electrical consumption of the reverse osmosis system (Paragraph [0023]; Paragraph [0027]; Paragraph [0037]; hydraulic or magnetic shut-off valves).

Regarding instant Claim 2, Claim 1, upon which Claim 2 is dependent, has been rejected above.  Padilla further discloses wherein the reverse osmosis filter system includes a pressure regulator to regulate the pressure of the raw water input to the reverse osmosis system (Figure 1; Col. 7, Line 64-Col. 8, Line 19; pressure of flow into reverse osmosis module 23 is controlled by pump means 21, which is a form of pressure regulator since it controls the flow of pressurized fluid into the reverse osmosis module 23).  
Regarding instant Claim 3, Claim 2, upon which Claim 3 is dependent, has been rejected above.  Padilla further discloses wherein the raw water input is coupled to the pressure regulator and the pressure regulator is coupled to the water sensing shut-off valve (Figure 1; Col. 2, Line 63-Col. 3, Line 41; Col. 6, Lines 53-64; Col. 7, Line 64-Col. 8, Line 19; Col. 15, Lines 24-66; coupling of pressure regulator/pump means 21 to inlet of water is provided via main-inlet means, which after shutting off water supply would in turn shut off flow through pump means 21 into reverse osmosis module 23).  
Regarding instant Claim 4, Claim 2, upon which Claim 4 is dependent, has been rejected above.  Padilla further discloses wherein the raw water input is coupled to the water sensing shut-off valve and the water sensing shut-off valve is coupled to the pressure regulator (Figure 1; Col. 2, Line 63-Col. 3, Line 41; Col. 6, Lines 53-64; Col. 7, 
	Regarding instant Claim 5, Claim 1, upon which Claim 5 is dependent, has been rejected above.  Padilla further discloses wherein the pan is sized to at least collect water that leaks from the reverse osmosis filter system and runs down the reverse osmosis filter system to the pan (Figure 1; Col. 2, Line 63-Col. 3, Line 41; Col. 6, Lines 53-64; Col. 7, Line 64-Col. 8, Line 19; Col. 15, Lines 24-66; sump 51 is sized to collect leakage from any and all components of the apparatus 9, including leaks from the reverse osmosis module 23).
Regarding instant Claim 6, Claim 5, upon which Claim 6 is dependent, has been rejected above.  Padilla further discloses wherein the pan is sized to also collect water that drips from the reverse osmosis filter system (Figure 1; Col. 2, Line 63-Col. 3, Line 41; Col. 6, Lines 53-64; Col. 7, Line 64-Col. 8, Line 19; Col. 15, Lines 24-66; sump 51 is sized to collect leakage from any and all components of the apparatus 9, including leaks and drips from the reverse osmosis module 23).  

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Padilla, US 4801375, in view of Wolbers, US Pat Pub. 2009/0173676, as applied to claim 1 above, and further in view of Conger, US 4083781.
Regarding instant Claim 7, Claim 1, upon which Claim 7 is dependent, has been rejected above.  However, the combined references are silent on the reverse osmosis system being hydraulically operated. 
	Conger discloses a desalination process system and by-product recovery in the same field of endeavor as the combined references, as it solves the mutual problem of desalinating water (Abstract; Col. 4, Lines 25-64).  Conger further discloses powering the reverse osmosis system via a high pressure steam turbine and hydraulic power recovery turbine as a method to desalinate water without electricity (Col. 4, Lines 25-64).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the reverse osmosis system in Padilla to be hydraulically operated as taught by Conger because Conger discloses such hydraulic power gives the system an alternative power source besides electricity (Conger, Col. 4, Lines 25-64).  
Regarding instant Claim 8, Claim 7, upon which Claim 8 is dependent, has been rejected above.  The combined references further disclose a mechanical water sensing shut-off valve (Wolbers, Paragraph [0027]; shut-off valve disclosed in Wolbers may be a hydraulic shut-off valve).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C GURTOWSKI whose telephone number is (571)272-3189.  The examiner can normally be reached on 10:00 am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/RICHARD C GURTOWSKI/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        07/07/2021